DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner notes that the Examiner’s Amendment filed on 8/14/2020 indicated claims 13-21 and 24 were cancelled. The cancellation of these claims is hereby vacated and the claims are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 11, 22 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited art Willems et al. (US Pub No 2017/0030517 A1) in view of Walker et al. (US Pub No 2004/0250623 A1). Willems discloses a system for dispensing a lubricant (title), comprising: 
Re claim 1, a portable grease gun operable by a user comprising (par [0002-4] describe manual lubrication from a grease gun by a technician at various points): a housing including a handle portion (the spec describes the technician being guided to various points for manual lubrication, this indicates a handle for the technician to hold onto and move the grease gun around); an outlet releasably coupleable with each one of a plurality of machines (par [0013]), wherein the grease gun is configured to eject lubricant into each one of the 
Re claim 2, wherein the maintenance action comprises at least one selected from the group consisting of: a dosage of lubricant for the machine, a type of lubricant for the machine, a corrective action to take on the grease gun, and a corrective action to take on the machine (par [0047] discloses uploading data to a central computer or to a cloud platform in order to centralize the data for better managing and scheduling lubrication tasks; par [0018] describes the amount and type of grease to be delivered by technician).
Re claim 3, 
Re claim 4, wherein the mobile computing device is configured to cause a display to display the second data related to the maintenance action, for implementation by a user using the grease gun (par [0012 and 0017-19]).  
Re claim 6, further comprising the remote server, the remote server being in communication with the intermediary computing device (par [0047-48] describes the intermediary comping device such as a smart phone would communicate with a cloud platform), wherein the remote server is configured to: receive the first data from the intermediary computing device (par [0047]: uploaded to a central computer or cloud platform); determine the maintenance action for the grease gun, the machine, or both (par [0047]: managing and scheduling lubrication tasks); and transmit the second data representing the maintenance action to the intermediary computing device (par [0047] describes managing and scheduling lubrication tasks, this info would therefore be relayed back to the intermediary computing device to be displayed to the technician), wherein the intermediary computing device is configured to:  transmit at least part of the second data to the communication module of the grease gun (par [0016-19]).
Re claim 8, wherein the remote server is configured to manage a lubricant inventory for a facility based in part on the first data (par [0019] describes determining how much grease was used, where a simple calculation performed by the remote server would determine lubricant inventory; Willems as modified discloses the claimed structures thus would be able to perform the claimed function).  
Re claim 10, 
Re claim 11, wherein the second sensor is a machine condition sensor in communication with the communication module (par [0032]: means for measuring a signal), and wherein: the machine condition sensor is configured to detect one or more operating conditions of the machine (par [0032]: vibration); the communication module is configured to transmit third data representing the one or more operating conditions of the machine to the intermediary computing device (the grease meter would relay information to the display); and the intermediary computing device is configured to transmit the third data to the remote server (see claim 1; Willems as modified discloses the claimed structures thus would be able to perform the claimed function).  
Re claim 22, wherein the maintenance action comprises a route to follow using the grease gun (par [0016]).
Re claim 25, wherein the operating conditions include at least one selected from the group consisting of: machine temperature; machine vibration; and machine power-consumption (par [0032]: vibration).
Re claim 26, wherein the maintenance action is further based on the amount of the lubricant ejected (par [0023]).
Re claim 27, wherein the operating conditions indicate a health of the machine, wherein the maintenance action is further based on health of the machine (monitoring vibration would indicate whether more or less grease is needed at the bearing point, excessive vibration may indicate bearing failure).
Re claim 28, further comprising a controller, wherein the controller determines the amount of the lubricant ejected through the outlet based on one more measurements obtained by the first sensor (par [0049] describes a controller in the form of gears and means for detecting the rotational speed of the gears).

Re claim 1, wherein the intermediary computing device is configured to: receive second data during the lubrication event based on the first data, the second data representing a maintenance action for implementation by the user to take on the grease gun, the machine, or both from the remote server and to display the maintenance action on the display, wherein the maintenance action to take on each machine is based on the operating conditions of the machine.
Re claim 3, wherein the intermediary computing device is in communication with the remote server via the internet.  
However, Walker teaches a system for dispensing a lubricant (fig. 2B):
Re claim 1, wherein the intermediary computing device (14) is configured to: receive the first data from the communication module during a lubrication event (equivalent to the interface between 16 and 14; par [0023]); transmit the first data to a remote server (56a,b; par [0095-96]); and receive second data during the lubrication event based on the first data (par [0096]), the second data representing a maintenance action for implementation by the user to take on the grease gun, the machine, or both from the remote server and to display the maintenance action on the display (Willems par [0044] and [0048] disclose a maintenance action on a display on the tablet, phone, or Google glasses), wherein the maintenance action to take on each machine is based on the operating conditions of the machine (par [0086] and par [0096] ln 6-12).
Re claim 2, 
Re claim 3, wherein the intermediary computing device is in communication with the remote server via the internet (par [0095] describes the system’s capability of using the internet).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ an intermediary computing device for transmitting data and to receive maintenance action from the remote server, as taught by Walker, for many benefits. Willems par [0047] discloses uploading data to a central computer or to a cloud platform in order to centralize the data for better managing and scheduling lubrication tasks. Walker par [0096] teaches accessing a remote server for accessing high-level software for more power and accurate calculations. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willems et al. (US Pub No 2017/0030517 A1) in view of Walker et al. (US Pub No 2004/0250623 A1) and Lin (US Pub No 2011/0253481 A1). Willems as modified discloses the system (as cited above): 
Willems as modified does not disclose:
Re claim 7, further comprising a plurality of grease guns and a plurality of intermediary computing devices, each of the plurality of grease guns including a sensor and a communication module in communication with one of the plurality of intermediary computing devices, wherein the remote server is configured to coordinate a usage of the plurality of grease guns based at least in part on an amount of lubricant used in the respective grease guns of the plurality of grease guns, or a type of lubricant used in the respective grease guns, or both.
However, Lin teaches a lubricant dispenser (fig. 4):
Re claim 7, further comprising a plurality of grease guns (fig. 9) and a plurality of intermediary computing devices (fig. 9: 30), each of the plurality of grease guns including a sensor (42) and a communication module in communication with one of the plurality of intermediary computing devices (par 0032), wherein the remote server (10) is configured to coordinate a usage of the plurality of grease guns based at least in part on an amount of lubricant used in the respective grease guns of the plurality of grease guns, or a type of lubricant used in the respective grease guns, or both (par 0030-32).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a plurality of grease guns and intermediary computing devices, as taught by Lin, in order to lubricate and monitor multiple components of the machine. Different machine parts require different amount of lubricant, so the Lin would provide a more efficient means for management control.

Claims 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willems et al. (US Pub No 2017/0030517 A1) in view of Walker et al. (US Pub No 2004/0250623 A1) and Peters et al. (US Pub No 2016/0169446 A1). Willems as modified discloses the system (as cited above). 
Willems as modified does not disclose:
Re claim 9, wherein the grease gun further comprises a reader in communication with the communication module, wherein the reader is configured to acquire an identifier representing a particular machine or lubricated component thereof, the communication module being configured to transmit the identifier with the first data.
Re claim 23, wherein the reader is configured to communicate with a data storage device of or on the particular machine, wherein the data storage device stores the identifier, and wherein the reader acquires the identifier from the data storage device.

Re claim 9, wherein the grease gun further comprises a reader (par [0022]: RFID reader within 125) in communication with the communication module (125), wherein the reader is configured to acquire an identifier (par [0022]: RFID tag) representing a particular machine or lubricated component thereof, the communication module being configured to transmit the identifier with the first data (par [0025]).
Re claim 23, wherein the reader is configured to communicate with a data storage device of or on the particular machine (par [0022]: RFID tag being the storage device), wherein the data storage device stores the identifier, and wherein the reader acquires the identifier from the data storage device (par [0022]).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a reader and identifier, as taught by Peters, to quickly identify the machine profile for proper lubricant dispensing. This automated process eliminates the need for an operator to manually input the data, which could be tedious and contain human error.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willems et al. (US Pub No 2017/0030517 A1) in view of Walker et al. (US Pub No 2004/0250623 A1) and Appleby et al. (US Pat No 9,352,761 B2). Willems as modified discloses the system (as cited above):
Willems as modified does not clearly disclose:
Re claim 12, wherein: the remote server is configured to determine that the machine is operating outside of an operating envelope based in part on the third data and to send a signal representing that the machine is operating outside of the operating envelope to the intermediary device; and the intermediary device is configured to receive the signal from 
However, Appleby teaches a lubrication system (fig. 10):
Re claim 12, wherein: the remote server is configured to determine that the machine is operating outside of an operating envelope based in part on the third data and to send a signal representing that the machine is operating outside of the operating envelope to the intermediary device; and the intermediary device is configured to receive the signal from the remote server and cause a display (Willems: display described in par [0048]) to display a message representing that the machine is operating outside of the operating envelope (col 3 ln 56 – col 4 ln 4; Willems as modified discloses the claimed structures thus would be able to perform the claimed function).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a remote server configured as claimed, as taught by Appleby, so it can handle a larger computational workload. The remote server can be better scaled to store much more information and perform more complicated calculations. In addition, it provides a centralized database for easier accessibility and data sharing.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willems et al. (US Pub No 2017/0030517 A1) in view of Walker et al. (US Pub No 2004/0250623 A1) and Lin (US Pub No 2011/0253481 A1). Willems as modified discloses the system (as cited above).
Willems as modified does not disclose:
Re claim 29, wherein the one or more measurements include at least one selected from the group consisting of: a force applied to a piston used to eject the lubricant through the 
However, Lin teaches a lubricant dispenser (fig. 4):
Re claim 29, wherein the one or more measurements include at least one selected from the group consisting of: a force applied to a piston used to eject the lubricant through the outlet; a torque applied to a shaft coupled to the piston; and a torque applied to a linkage coupled to the piston (par 0026 describes the sensor 42 detecting the rotation of the plate 44 which is indicative of the force driving the piston to dispense lubricant).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a sensor for detecting a force applied to the piston, as taught by Lin, in order to have a better sense of how much lubricant is dispensed to the machine. This would allow the operator to better manage the system and condition of the machine.

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. 
	On pages 12-15 of the Remarks, Applicant argues the cited references do not teach an intermediary computing device having a display that receives first data from a communication module during a lubrication event, transmits the first data to a remote server, then receives back second data, representing a maintenance action, from the server during the same lubrication event. Examiner respectfully disagrees. Willems discloses the intermediary computing device as “an external device such as a smart phone or a tablet computer or a pair of ®Google glasses” in par [0017] ln 5-7 and par [0048] ln 2-3, these external devices having a display to provide information and maintenance action to the operator. Par [0032] and par [0044] describe this functionality being displayed to be carried out during the lubrication event. Willems further discloses the ability communicate with a remove server in par 
	Pages 15-20, Applicant argues the other cited references not teaching an intermediary computing device communicating with a remote server. As explained in the paragraph above, Walker teaches the intermediary computing device 14 communicating sending and receiving data with a remote server 56a and 56b.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3654